— In a proceeding pursuant to CPLR article 78 to compel the respondents to allow the petitioner to be examined by a neurologist, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated March 18, 1985, which granted a motion by the respondents to dismiss the proceeding.
Judgment reversed, without costs or disbursements, motion denied and matter remitted to the Supreme Court, Dutchess County, for further proceedings consistent herewith. The respondents’ time to serve their answer is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry.
There was no basis for granting the respondents’ motion to dismiss this proceeding based upon an objection in point of law. The petitioner has raised a valid factual question as to whether there is a need for him to be examined by a neurologist. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.